Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bridging feature in Claim 14 and Claim 22.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 14 and 22, “further comprising a bridging feature configured to secure the left slot grid to the right slot grid even after a remainder of the worktable is cut in half by the saw blade,” is indefinite.  It is unclear what is being claimed as the claim is directed the structure of the device.  As best understood, the bridging feature (Applicants’ Fig. 12, #1260) does not contact the left slot grid or right slot grid.  Further, it is unclear if the worktable has to be cut in half or does the structure simply have to be 
In re Claim 15, “wherein the bridging feature overlies the remainder of the worktable,” is indefinite.  It is unclear what “overlies” means in the context of the claim.  It is unclear what is the remainder of the worktable.  The claims were examined as best understood. Appropriate correction is required.  
In re Claim 16, “a gap that extends from a front of the worktable to a back of the worktable between the left dovetail slot grid and the right dovetail slot grid and which defines a gap longitudinal axis; and a center slide configured to fit in the gap and configured to be secured in a range of positions along the gap longitudinal axis,” is indefinite.  It is unclear how there is a gap with the center slide is in the gap.  In other words, the claim appears to claim the assembly in a partial construction as well as in a completely assembled construction.  The claims were examined as best understood.  Appropriate correction is required. 
Claim 17, claims the center slide in the gap and also extending from the gap.  It is unclear what is being claimed as the gap is an absence of structure.  It is unclear how there is a gap with the center slide is in the gap.  In other words, the claim appears to claim the assembly in a partial construction as well as in a completely assembled construction.  The claims were examined as best understood.  Appropriate correction is required. 
Claim 17 depends from Claim 6, but the scope of the claim appears to be depend from Claim 16.  No gap is found in Claim 6.  As such, it is understood, that claim 17 
The scope of Claim 21 appears to be the same scope of Claim 12.  As such, it appears as though Claims 21 should depend from Claim 16.  The claims were examined as best understood. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0099404 to Wang.  

In re Claim 1, Wang teaches an apparatus, comprising: a worktable (see Fig. 4, structures #402 and 404 are able secure workpieces to work – see e.g., Fig. 9), comprising: a left slot grid (see Figs. 4-5, #404); a right slot grid secured to the left slot grid (see Figs. 4-5, #402, #402/404 are secured together as an assembly in Figs. 4-5 – the examiner notes that these structures are also labeled #100 and have dovetail slots as illustrated in Fig. 1); and a center slide configured to be adjustably positionable between the left slot grid and the right slot grid (see Figs. 4-5, #400 is located between 

In re Claim 2, Wang teaches wherein the left slot grid comprises a grid of dovetail slots, and wherein the right slot grid comprises a grid of dovetail slots (see e.g., Fig. 1 #100; see also Figs. 4-5, wherein #402 and #404 are also labeled #100).

In re Claim 6, Wong teaches wherein the center slide comprises an upper surface dovetail slot on an upper surface of the center slide (see annotated Fig. 11, below)

    PNG
    media_image1.png
    851
    769
    media_image1.png
    Greyscale

In re Claim 7, Wang teaches wherein the upper surface dovetail slot is off center relative to a longitudinal axis of the center slide (see annotated Fig. 11, above).

In re Claim 8, Wang teaches wherein the center slide comprises a lower surface dovetail slot on a lower surface of the center slide (see annotated Fig. 11, above).

	In re Claim 16, Wang teaches an apparatus, comprising: a worktable (see Fig. 4, structures #402 and 404 are able secure workpieces to work – see e.g., Fig. 9), 

In re Claim 17, Wang teaches wherein the range of positions includes positions in which the center slide extends from the gap in a direction forward of the worktable (the center slide of Figs. 4-5 is able to slide in a direction forward of #100/404 and #100/402, i.e. extending out of the paper in Fig. 4).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,516,612 to Wiley in view of US 5,159,864 to Wedemeyer. 

In re Claim 1, Wiley teaches an apparatus, comprising: a worktable (structure of the top of the saw in Figs 1-2, and 5), comprising: 
a left slot grid (see Fig. 2, #12); 
a right slot grid secured to the left slot grid (see Fig. 2, #14, both #12 and #14 are secured together in the assembly as illustrated in Figs. 1-2); and a center slide (see Figs. 1-2 and 5, #15). 

The center structure of Wiley is not configured to be adjustably positionable between the left slot grid and the right slot grid.

However, Wedemeyer teaches that it is known in the art of table saws to provide a center structure that is slidably positioned (see Wedemeyer, Fig. 2, showing #30 sliding relative to the saw table). In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the center structure #15 of Wiley and provide the throat plate with an insert as taught by Wedemeyer.  Doing so allows user to provide a minimal clearance slot to eliminate the chipping of the workpiece along the cut (see Wedemeyer, Col. 2, ll. 45 – Col. 3, ll. 5).  



In re Claim 3, Wiley in view of Wedemeyer, for the reasons above in re Claim 1, teaches further comprising a support base under the left slot grid and the right slot grid, and atop which the center slide slides (see Wiley Fig. 5, #122 which is a base under the left/right slot and the throat plate is slidable above or atop #122).

In re Claim 9, Wiley in view of Wedemeyer, for the reasons above in re Claim 1, teaches further comprising a fence (under the broadest reasonable interpretation the structure of #105 in Wiley Fig. 1 is a fence)

In re Claim 10, Wiley in view of Wedemeyer, for the reasons above in re Claim 1, teaches wherein the fence comprises a left fence portion, a right fence portion, and a center fence portion associated with the center slide (the fence #105 in Fig. 1 of Wiley is above #12 and #14 and is disposed above the center portion of the saw – where the blade is located) and disposed between the left fence portion and the right fence portion (see Wiley, Fig. 1, #105).



In re Claim 12, Wiley in view of Wedemeyer, for the reasons above in re Claim 1, teaches wherein slots of the left slot grid and slots of the right slot grid extend under the fence to a rear edge of the worktable (the slots #112/114 of Wiley Fig. 1, extend under #105 and to the rear edge of the worktable – see Wiley Fig. 1).

In re Claim 13, Wiley in view of Wedemeyer, for the reasons above in re Claim 1, teaches further comprising a guide disposed on a bottom of the worktable (see Wiley Fig. 5, #136/137) and configured to cooperate with a groove in a table saw (see corresponding groove in #122 in Fig. 5) to position a saw blade of the table saw under the center slide over and between the left slot grid and the right slot grid (see Wiley, Col. 6, ll. 15-46).

In re Claim 14, Wiley in view of Wedemeyer, for the reasons above in re Claim 1, teaches further comprising a bridging feature configured to secure the left slot grid to the right slot grid even after a remainder of the worktable is cut in half by the saw blade (as best understood #216 bridges the left and right slot #12/14 and secures the table (#12/14/15) together – the claims were examined as best understood).

. 

Claim 1-3, 5, 8-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0284081 to Smith in view of US 4,516,612 to Wiley.

In re Claim 1, Smith teaches an apparatus, comprising: a worktable, comprising: 
a left structure (see Fig. 2, #24a); 
a right structure secured to the left structure (see Fig. 2, #24b); and 
a center slide (see Fig. 2, #24c) configured to be adjustably positionable between the left structure and the right structure.  

Smith fails to teach the left and right structures as having slot grid.   Smith teaches The panel has two parallel tracks for a pair of fence retainers (see Smith Fig. 2 and Abstract).  

Wiley teaches that it is known to provide tracks that have a dovetail cross section to secure fences in the saw art.  In the same field of invention, securing structures to table saw part (see Fig. 1, #116/118 and #112/#114), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the attachment structures of Smith with the slot grids with a dovetail cross-section of Wiley.  Doing so is the substitution one known attachment structure for another known attachment structure 

In re Claim 2, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein the left slot grid comprises a grid of dovetail slots, and wherein the right slot grid comprises a grid of dovetail slots (see Wiley, Fig. 1, #12/#14).

In re Claim 3, Smith in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a support base under the left slot grid and the right slot grid, and atop which the center slide slides (see Fig. 6, rolling structure #30, which is below #24a/b and 24c slides on this structure).

In re Claim 5, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein the support base is discrete from the left slot grid and the right slot grid (The structure of the support base is discrete from the left slot grid 24a and the right slot grid 24b – see also Fig. 4).

In re Claim 8, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein the center slide comprises a lower surface dovetail slot on a lower surface of the center slide (See Smith Fig. 6, showing V shaped walls #68/69, which under the broadest reasonable interpretation are dove tail slots).



In re Claim 10, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein the fence comprises a left fence portion, a right fence portion, and a center fence portion associated with the center slide and disposed between the left fence portion and the right fence portion (the fence of Figs. 8 and 13-14 of Smith is capable of being positioned over the left portion right portion and center portion – see Smith Figs. 13-14).

In re Claim 12, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein slots of the left slot grid and slots of the right slot grid extend under the fence to a rear edge of the worktable (The slots of Wiley on the structures of Smith would extend under the fence to a rear edge of the work table – see Figs. 1-2 of Wiley and Figs. 13-14 of Smith).

In re Claim 13, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein a front face of the fence comprises a dovetail slot further comprising a guide disposed on a bottom of the worktable (see the roller assembly in Fig. 6) and configured to cooperate with a groove in a table saw (groove #30 in table saw) to position a saw blade of the table saw under the center slide over and between the left slot grid and the right slot grid (the structures of 24a-c are able to slide with respect to one another).

In re Claim 14, Smith in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a bridging feature (see Smith Fig. 11, #154) configured to secure the left slot grid to the right slot grid even after a remainder of the worktable is cut in half by the saw blade (as best understood, Smith Fig. 11, head #154 is the same structure as Applicant’s bridging feature in Applicant’s Fig. 12, #1260).

In re Claim 15, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein the bridging feature overlies the remainder of the worktable (as best understood, Smith Fig. 11, head #154 is the same structure as Applicant’s bridging feature in Applicant’s Fig. 12, #1260, and overlies the remainder of the work table). 

In re Claim 16, Smith teaches an apparatus, comprising: a worktable, comprising:
a left structure (see Fig. 2, #24a);  
a right structure secured to the left structure (see Fig. 2, #24b); 
a gap that extends from a front of the worktable to a back of the worktable between the left structure and the right structure and which defines a gap longitudinal axis (without #24c, there is a gap between #24a and 24b – the claims were examined as best understood); and 
a center slide (see Fig. 2, #24c) configured to fit in the gap and configured to be secured in a range of positions along the gap longitudinal axis.


Wiley teaches that it is known to provide tracks that have a dovetail cross section to secure fences in the saw art.  In the same field of invention, securing structures to table saw part (see Fig. 1, #116/118 and #112/#114), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the attachment structures of Smith with the slot grids with a dovetail cross-section of Wiley.  Doing so is the substitution one known attachment structure for another known attachment structure to secure structures to saws (see MPEP 2143, I, B).  Providing a grid, as taught by Wiley, allows the user to place the structures, such as fences, in various different locations.  

In re Claim 17, Smith in view of Wiley, for the reasons above in re Claim 16, teaches wherein the range of positions includes positions in which the center slide extends from the gap in a direction forward of the worktable (the structures #24a-c, are capable of sliding relative to each other including positions in which the center slide extends from the gap in a direction forward of the worktable.

In re Claim 18, Smith in view of Wiley, for the reasons above in re Claim 16, teaches further comprising a discrete support base under the left dovetail slot grid and 

In re Claim 21, Smith in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a fence (see Smith, Fig. 8, #86 and Figs. 13-14), wherein dovetails of the left dovetail slot grid and dovetails of the right dovetail slot grid extend under the fence to a rear edge of the worktable (the fence of Figs. 8 and 13-14 of Smith is capable of being positioned over the left portion right portion and center portion – see Smith Figs. 13-14).

In re Claim 22, Smith in view of Wiley, for the reasons above in re Claim 1, teaches further comprising: a guide disposed on a bottom of the worktable (see the roller assembly in Fig. 6) and configured to cooperate with a groove in a table saw (groove #30 in table saw) to position a saw blade of the table saw under the center slide over and between the left slot grid and the right slot grid (the structures of 24a-c are able to slide with respect to one another); and a bridging feature configured to secure the left dovetail slot grid to the right dovetail slot grid even after a remainder of the worktable is cut in half by the saw blade a bridging feature (see Smith Fig. 11, #154) configured to secure the left slot grid to the right slot grid even after a remainder of the worktable is cut in half by the saw blade (as best understood, Smith Fig. 11, head #154 is the same structure as Applicant’s bridging feature in Applicant’s Fig. 12, #1260).

Claim 4, 6, 7, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0284081 to Smith in view of US 4,516,612 to Wiley, and further in view of US 2013/0145913 to Morgan. 

In re Claim 4, Smith in view of Wiley, for the reasons above in re Claim 1, does teaches wherein the support base comprises a support base under the center slide (see Smith Fig. 1).  However, modified Smith does not teach the support base slot being dovetail in cross-section.  However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Smith in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

In re Claim 6, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein the center slide comprises an upper surface slot on an upper surface of the center slide (see Smith Fig. 6, slot #78).  

Modified Smith does not teach the slot being a dove tale cross-section. However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # 

In re Claim 7, Smith in view of Wiley and Morgan, for the reasons above in re Claim 6, teaches wherein the upper surface dovetail slot is off center relative to a longitudinal axis of the center slide (see e.g., Smith Fig. 6, slot at #78).

In re Claim 11, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein a front face of the fence comprises a slot (see smith Fig. 8 showing fence #86 having slots on all four faces).  However, Smith does not teach the slot having a dove tail cross section.  Morgan teaches that it is known in the saw art to provide dovetail slots (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots used with table saws, it would have been obvious to one of ordinary skill in the art to make the slot of the fence in Smith a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type 

In re Claim 19, Smith in view of Wiley, for the reasons above in re Claim 1, teaches wherein the discrete support base comprises a support base slot under the center slide (see Smith Fig. 6, slot #30). 

However, modified Smith does not teach the support base slot being dovetail in cross-section.  However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Smith in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

In re Claim 20, Smith in view of Wiley, for the reasons above in re Claim 16, teaches wherein the center slide comprises an upper surface slot on an upper surface of the center slide (see Smith Fig. 6, slot #78).  

. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,507,571. Although the claims at issue are not identical, they are not patentably distinct from each other because:

In re Claim 1, U.S. Patent No. 10,507,571 Claims an apparatus (see Claim 1, Col. 8, ll. 2-45), comprising: a worktable (see Claim 1 teaching two panels which are able secure workpieces to work – see e.g., Fig. 9), comprising: a left slot grid (see Claim 1 teaching each panel having dovetail slots); a right slot grid secured to the left slot grid (see Claim 1 teaching each panel having dovetail slots); and a center slide configured to be adjustably positionable between the left slot grid and the right slot grid (see Claim 1, teaching an intermediate component – the structure of the intermediate component and the panels claimed in Claim 1 allow the intermediate component to be adjustably positioned between the panels).

In re Claim 2, U.S. Patent No. 10,507,571 Claims wherein the left slot grid comprises a grid of dovetail slots, and wherein the right slot grid comprises a grid of dovetail slots (Claim 1 requires a grid of dovetail slots on both panels).

In re Claim 6, U.S. Patent No. 10,507,571 Claims wherein the center slide comprises an upper surface dovetail slot on an upper surface of the center slide (see  Claim 1, which requires: “a plurality of spaced apart second studs that secure to the bottom surface of a second panel of the two panels and that form a second line parallel to the first line;  and an intermediate component configured to receive the plurality of spaced apart first studs and the plurality of spaced apart second studs and hold them in place;  wherein the intermediate component comprises a straight first slot and a straight second  slot parallel to the first slot, each slot extending along a full length of the intermediate component and opening through an end surface of the intermediate 

In re Claim 16, U.S. Patent No. 10,507,571 Claims an apparatus (see Claim 1, Col. 8, ll. 2-45 ), comprising: a worktable (see Claim 1 teaching two panels which are able secure workpieces to work – see e.g., Fig. 9), comprising: a left dovetail slot grid (see Claim 1 teaching each panel having dovetail slots); a right dovetail slot grid secured to the left dovetail slot grid (see Claim 1 teaching each panel having dovetail slots); a gap that extends from a front of the worktable to a back of the worktable between the left dovetail slot grid and the right dovetail slot grid and which defines a gap longitudinal axis (claim 1 requires an intermediate part, which is placed in a previous gap – the claim was examined as best understood); and a center slide configured to fit in the gap and configured to be secured in a range of positions along the gap longitudinal axis (see Claim 1, teaching an intermediate component – the structure of 

In re Claim 17, U.S. Patent No. 10,507,571 Claims wherein the range of positions includes positions in which the center slide extends from the gap in a direction forward of the worktable (see Claim 1 in view of Figs. 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724